COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
 
 
 
 
IN RE:  BRIAN
  ENGLETON


§
 
§
 
§
 
§
 
§
 


 
 
No. 08-12-00350-CR
 
AN ORIGINAL
  PROCEEDIN IN
 
MANDAMUS
 



 
MEMORANDUM
OPINION ON PETITION FOR WRIT OF MANDAMUS
Relator, Brian Engleton, has filed a pro se “Motion for Writ of Mandamus”
which we will treat as a petition for writ of mandamus, requesting that this
Court compel a ruling on his “Motion to Quash The ID” from the judge of the 120th
District Court.  Engleton’s Motion to
Quash the ID was filed on January 25, 2012 in the district court but has not been
ruled on.
We note that Engleton’s petition states that
“Defendant’s court appointed attorney refuses to pursue his obligation to
provide effective assistance.”  Engleton
has counsel in the criminal proceeding before the trial court.  Criminal defendants are not entitled
to hybrid representation, i.e.,
representation partly by counsel and partly by themselves, on appeal.  See Robinson v. State, 240 S.W.3d 919,
922 (Tex.Crim.App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex.Crim.App. 1995).  A trial court has no legal duty to rule on pro se motions or petitions filed with
regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Because Engleton has counsel, he must look to
his counsel for representation.  We also
note that under Tex.R.App.P.
52.3(j), Engleton has not provided the necessary certification in support of
his petition for writ of mandamus.
Accordingly, the petition for writ of
mandamus is denied.  See Tex.R.App.P.
52.8(a).
 
 
November 30, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.